DETAILED ACTION
This action is in response to the amendment filed on 06/28/22.
Claims 21-24 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Solyntjes et al. (5,143,267), for the same reasons as set forth in the Non-Final rejection mailed on 01/28/22.
Response to Arguments
Applicant's arguments filed 06/28/22 have been fully considered but they are not persuasive. Applicant contends wherein the insertion of an unfired staple cartridge into Solyntjes’s movable jaw only unlocks the jaw but it does not move it. However, examiner asserts that claims are given their broadest reasonable interpretation consistent with the specification. In this instance, the claims merely disclose a “lock system configured to permit said second jaw to move to said clamped position when said staple cartridge is attached to said stapling instrument”. This functional language does not specifically disclose any structure of said lock capable of move by itself the second jaw. In Solyntjes, the loading of an unfired staple cartridge retracts the lock pin into a cavity, permitting the second jaw to be moved to the clamped position.   
For the reasons above, the grounds of rejection are deemed proper and are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731